Attachment to Advisory Action

Applicant's request for entry into AFCP 2.0 is acknowledged, but is denied because the response cannot be reviewed and a search conducted in the limited amount of time authorized for this pilot program. Therefore, the response is being reviewed under pre-pilot practice.

	Applicants’ amendment filed on 3/15/2022 has been fully considered; however, the amendment has not been entered given that it raises new issues that would require further consideration and/or search.
	
	With respect to new issues, the scope of claims 1, 13, and 17 has been narrowed to include new limitations, i.e. claim 1, 13, and 17 have been amended reciting A1 to A7 not previously presented. It is the Examiner’s position that this is a new issue since these are new limitations from the Specification.  Therefore, the amendment would require further consideration and/or search.

	/ALEXANDER C KOLLIAS/            Primary Examiner, Art Unit 1767